196 F.2d 1020
Samuel Wilson MONTGOMERY, Appellant,v.UNITED STATES of America, Appellee.
No. 11505.
United States Court of Appeals Sixth Circuit.
May 27, 1952.

William Crampton, Washington, D.C., for appellant.
David C. Walls, U.S. Atty., Louisville, Ky., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs, oral argument being waived.


2
On consideration whereof, it is ordered that the judgment of the District Court denying appellant's motion to vacate sentence be, and it hereby is affirmed upon the authority of Hunter, Warden v. Martin, 334 U.S. 302, 68 S. Ct. 1030, 92 L. Ed. 1401.